254 F.2d 595
Guadalupe VILLARREAL, Jr., by and through his father andnext friend Guadalupe Villarreal, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 17041.
United States Court of Appeals Fifth Circuit.
April 28, 1958.

Alonso S. Perales, Ronald Smallwood, San Antonio, Tex., for appellant.
John R. Locke, Jr., Asst. U.S. Atty., Russell B. Wine, U.S. Atty., San Antonio, Tex., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court for the Western District of Texas, entered after a full trial on the facts, denying recovery in an action brought against the United States under the Federal Tort Claims Act, 28 U.S.C. Sec. 1346(b), 2671 et seq.


2
Filed on behalf of a nine year old boy by his father, the suit was for injuries sustained from the explosion of a dud shell which the injured boy had picked up in his own yard where it had been deposited by plaintiff's older brother who in turn had found it on private property located behind plaintiff's residence.


3
The district judge, on evidence fully supporting them, made findings completely negativing plaintiff's claims of negligence and gave judgment for defendant.


4
The judgment was right.  It is affirmed.  Denny v. United States, 10 Cir., 185 F.2d 108; Ford v. United States, 10 Cir., 200 F.2d 272; United States v. Inmon, 5 Cir., 205 F.2d 681; Porter v. United States, D.C., 128 F.Supp. 590, affirmed, 4 Cir., 228 F.2d 389.